Citation Nr: 1535355	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-29 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial, compensable rating for a residual appendectomy scar.

2.  Entitlement to service connection for an anal fissure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had two tours of active service from July 1979 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2010 and October 2010 decisions in which the RO, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable) rating for residual appendectomy scar, effective October 20, 2009, and also denied service connection for an anal fissure.  In May 2010 and November 2010, the Veteran filed notices of disagreement (NOD) as to only these issues.  Two statements of the case (SOC) were issued in September 2012, each separately addressing the two issues currently on appeal.  In October 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  Supplemental statements of the case (SSOC) were issued in February 2014 and March 2015.

In October 2013 and January 2015, the Board remanded the appeal for additional development.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for a residual appendectomy scar, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Pursuant to the January 2015 remand, the Board directed the AOJ to verify the Veteran's current address and, once verified, to mail copies of the October 2013 Board remand and February 2014 SSOC to the Veteran because these documents had previously been mailed to an incorrect address and returned to sender.

Since the issuance of the January 2015 remand, the AOJ has mailed copies of the October 2013 Board remand and February 2014 SSOC to the Veteran.  However, as before, these documents appear to have been mailed to an incorrect address and were returned undelivered to the AOJ.  Additionally, there is no documentation showing that the AOJ made any attempts to verify the Veteran's current address.  Accordingly, it appears that the Veteran has still not yet received copies of the October 2013 Board remand and February 2014 SSOC, nor has he received the more recently issued March 2015 SSOC.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Board finds, however, that the AOJ has not substantially complied with the Board's prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  Since the Veteran has not yet received notice of copies of the October 2013 Board remand and February 2014 SSOC, a remand is necessary to again attempt to deliver copies of those documents to the Veteran's current address, once verified.  Additionally, a copy of the most recent March 2015 SSOC should also be mailed to him.

Therefore, on remand,  the AOJ must verify the Veteran's current address through the Veteran himself or, if necessary, through his representative.  The Veteran previously stated in a January 2014 statement that VA had mailed information to an incorrect address, and he identified a different address in a January 2014 VA Form 21-4142, which may be his current address.  All efforts made to verify the Veteran's current address must be thoroughly documented.  Once verified, the documents specified above must be promptly mailed to the Veteran.

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to associate with the claims file all outstanding, pertinent records.

The record currently contains VA treatment records dating to January 2014.  More recent records may well exist.  Hence, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of VA treatment of the Veteran since January 2014, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the higher rating claim should include specific consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Verify the Veteran's current mailing address, by contacting the Veteran and/or his representative, by telephone and/or mail.  All efforts to verify the Veteran's address must be thoroughly documented.  Once the Veteran's current and correct address is identified and verified, re-mail to the Veteran, at his verified current address, a copy of the October 2013 Board remand, February 2014 SSOC, and March 2015 SSOC, and the afford him appropriate opportunity to respond.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified-to particularly include from the facilities noted above-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate  SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

